Title: From James Madison to Thomas Jefferson, [ca. 18 February] 1798
From: Madison, James
To: Jefferson, Thomas


Dear Sir[ca. 18 February 1798]
Since my last I have recd. yours of Feby. 8. with a continuation of the Gazettes down to that date, with the exception only mentioned already, of the gazette of Jany. 23. I am glad to find the public opinion to be taking the turn you describe on the subject of arming. For the public opinion alone can now save us from the rash measures of our hot-heated [sic] Executive; it being evident from some late votes of the House of Reps. particularly in the choice of Managers for the Impeachment, that a majority there as well as in the Senate are ready to go as far as the controul of their Constituents will permit. There never was perhaps a greater contrast between two characters, than between those of the present President & of his predecessor, altho’ it is the boast & prop of the latter, that he treads in the steps of the former: The one cold considerate & cautious, the other headlong & kindled into flame by every spark that lights on his passions: the one ever scrutinizing into the public opinion, and ready to follow where he could not lead it: the other insulting it by the most adverse sentiments & pursuits: W. a hero in the field, yet overweighing every danger in the Cabinet—A. without a single pretension to the character of Soldier, a perfect Quixotte as a Statesman: the former cheif Magistrate pursuing peace every where with sincerity, tho’ mistaking the means: the latter taking as much pains to get into war, as the former took to keep out of it. The contrast might be pursued into a variety of other particulars—the policy of the one in shunning connections with the arrangements of Europe, of the other in holding out the U. S. as a makeweight in its Balances of power: the avowed exultation of W. in the progress of liberty every where, & his eulogy on the Revolution & people of France posterior even to the bloody reign & fate of Robespierre—the open denunciations by Adams of the smallest disturbance of the antient discipline order & tranquility of Despotism, &c &c &c. The affair of Lyon & Griswold is bad eno’ every way; but worst of all in becoming a topic of tedious & disgraceful debates in Congress. There certainly could be no necessity for removing it from the decision of the parties themselves before that tribunal, & its removal was evidently a sacrifice of the dignity of the latter, to the party-manœuvres of ruining a man whose popularity & activity were feared. If the state of the House suspended its rules in general, it was under no obligation to see any irregularity which did not force itself into public notice—and if Griswold be a man of the sword, he shd. not have permitted the step to be taken; if not he does not deserve to be avenged by the House. No man ought to reproach another with cowardice, who is not ready to give proof of his own courage. I have taken some pains but in vain to find out a person who will engage to carry the Mail from Fredg to Charlottesville. When I was in the neighbourhood of the latter I suggested the propriety of an effort there for the purpose, but do not know that it will be more successful. Our Winter has continued without snow & rather dry, and our Wheat-fields wear the most discouraging aspect. Adieu
